Citation Nr: 0736181	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
neck injury with degenerative arthritis, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from February 1952 
to October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's residuals of neck injury with degenerative 
arthritis (cervical spine disability) are manifested by 
cervical spine degenerative joint disease, limitation of 
motion, and mild sensory deficits of the ulnar nerves of the 
bilateral hands.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007).

2.  The criteria for separate evaluations for sensory 
deficits of the ulnar nerve in the right and left upper 
extremities as a neurological component of a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 
8716 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a cervical spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, an April 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation for a cervical spine disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a June 1997 rating decision, the RO granted service 
connection for a cervical spine disability and assigned a 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5290, effective October 24, 1993.  By a June 1998 rating 
decision, the RO assigned a 40 percent evaluation under 
Diagnostic Code 5290-5293.  In a February 2000 rating 
decision, the RO denied an increased evaluation under 
Diagnostic Code 5293.  In a May 2001 decision, the Board 
denied an increased evaluation under Diagnostic Code 5293.  
In February 2004, the veteran filed a claim for an increased 
evaluation.  In an October 2004 rating decision, the RO 
denied an increased evaluation under Diagnostic Code 5242.

In a January 2003 VA medical record, the veteran reported 
cervical pain.  In May and 2003 VA records, the veteran 
reported cervical pain.  He reported that medication was 
helpful for left arm pain, but less so for his right arm.  
The impression was longstanding cervical radiculopathy.  In a 
November 2003 VA record, the veteran reported neck pain and 
indicated he was not able to wear his transcutaneous 
electrical nerve stimulation (TENS) unit during the day.  The 
impression was cervical radiculopathy, not relieved by TENS.  

In a January 2004 VA medical record, the veteran reported 
neck pain.  Cervical x-rays showed degenerative changes and 
disc space narrowing.  There was myofascial pain in the left 
upper trapezius, less in the left rotator cuff musculature.  
In another January 2004 VA record, the veteran reported pain 
of the neck, shoulders, and arms, and the use of a TENS unit.  
In another January 2004 VA record, the veteran reported neck 
pain, worse in upright positions or when attempting to 
elevate his shoulders, and exacerbated by range of motion.  
The veteran was currently independent with his activities of 
daily living and worked 30 hours per week as a barber.  He 
reported the use of non-steroidal anti-inflammatory drugs 
(NSAIDs).  Upon examination, there was symmetric strength in 
the bilateral upper extremities with no sensory deficits to 
light touch.  Tone was normal, reflexes were 2+ and symmetric 
at the biceps and brachioradialis, and triceps reflexes were 
1+.  Cervical range of motion was within normal limits.  
Sperling's test was negative, bilaterally.  There was trigger 
point upon palpation of the left upper trapezius which did 
not radiate.  Shoulder range of motion was normal, with 
soreness upon palpation of the left upper trapezius and the 
left supraspinatus musculature and 5/5 strength throughout 
the rotator cuff musculature.  The impression was cervical 
pain with moderate to severe degenerative changes, myofascial 
involvement of the upper trapezius and cervical paraspinal 
musculature, and possible mild underlying left rotator cuff 
arthropathy.  In a February 2004 VA record, the veteran 
reported that neck injections did not help.  Upon 
examination, the head was turned to the left.  The impression 
was cervical pain, not relieved.  In a March 2004 VA record, 
the veteran reported neck and shoulder pain.  

In a May 2004 statement, the veteran reported neck stiffness, 
neck pain radiating into the shoulders, and a burning 
sensation at the level of raised arms at the base of and 
above the neck.  He reported taking muscle relaxers and pain 
medication.  

In a June 2004 VA record, the veteran reported cervical pain.  
The veteran stated that he had had a series of neck 
injections but the pain had returned.  For relief, he used a 
TENS unit, baclofen, and NSAIDs.  

In a July 2004 lay statement, P.M. stated that he had had his 
hair cut by the veteran for approximately 15 years.  P.M. 
stated that he had noticed the veteran having difficulty 
raising his arms up to cut his hair and that he has to slide 
down in his chair so that the veteran can reach his head.  
P.M. asserted that the veteran's ability to lift his arms due 
to his neck injury had worsened.  

A September 2004 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported neck pain 
that radiated into the head, shoulders, and down over the 
trapezius distribution.  He reported bilateral arm soreness, 
pain, aching, tenderness, and stiffness.  The veteran 
asserted that repetitive use of the arms caused fatigability 
and an inability to conduct his barbering profession.  He 
stated that he was a barber, was essentially retired, and 
only worked for a few of his old clients.  The veteran 
reported that shots in the neck and trapezius did not help 
the pain.  He denied surgery and the use of a brace, but did 
take medication.  Normal daily activity was not affected.  
Upon examination, there was tenderness and soreness of the 
trapezius muscle with muscle spasms and tenderness and 
soreness over the cervical spinous process.  There was 
cervical spine bilateral rotation to 45 degrees, flexion and 
extension to 30 degrees, and bilateral lateral bending to 35 
degrees.  Repetition caused pain, soreness, tenderness, 
fatigability, and stiffness but no change in the range 
motion.  There was decreased sensation over the ulnar 
distribution or C8 distribution of the bilateral hands, with 
some weakness to grip, grasp, and elbow extension, probably 
grade 4 out of 5.  There was no other motor weakness.  The 
diagnosis was cervical strain with arthritis.  An x-ray 
showed moderate degenerative changes of the bodies of C3-C7 
inclusive.

In a May 2005 VA medical record, the veteran presented with 
continued pain in the neck and radicular pain into the C5/6 
dermatome of the bilateral upper extremities.  The pain was 
constant and burning, especially at night.  The veteran took 
4 Vicodin per day which helped.  Examination showed weakness 
in the shoulder abductors and external rotators of 4/5, 
weakness of the elbow flexors and pronators of 4/5, but no 
weakness of the bilateral elbow extensors, wrist extensors, 
or long finger flexors.  There were depressed biceps reflexes 
bilaterally and intact brachioradialis and triceps reflexes.  
There was no Hoffman's sign, Tromner's reflex, or clonus.  A 
magnetic resonance imaging (MRI) impression was mild to 
moderate spinal stenosis at C5-6 disk space, bilateral 
foraminal narrowing at C6, more on the left, minor effacement 
of the C6-7 disk space, with osteophytes but no frank spinal 
stenosis.  The assessment was degenerative disc disease and 
cervical spondylosis most significant at C5-6 and C6-7 with 
likely chronic cervical radiculopathy.  

A July 2005 VA neurological examination was conducted upon a 
review of the claims file.  The veteran reported joint pain 
and stiffness of the fingers, wrists, hands, neck, and 
shoulders, worse in the morning.  Upon examination, there was 
head tilt to the left, bilateral lateral rotation to less 
than 30 degrees, flexion of the neck was chin to chest with 
pain, and extension was to 10 degrees, with resistance, 
stiffness, and pain.  There was no evidence of right or left 
sternocleidomastiod contraction or muscle spasm of the neck, 
shoulders, or back.  The veteran held the neck with the chin 
pointed down and to the right and slightly forward to be in 
the most comfortable position.  Sensory examination revealed 
a mild pinprick decrement in the left little finger on the 
lateral aspect to the level of the wrist and to a lesser 
extent on the right side in the same area of the little 
finger.  There was no evidence of interrossei or hypothenar 
muscle atrophy, no thumb weakness in flexion, extension, 
abduction, or adduction, except for limitation due to joint 
pain.  Muscle strength was +5/5 in the upper extremities, but 
grip strength was reduced bilaterally to 4-/5 due to finger 
joint pain.  There were moderate arthritic changes of C3-7.  
The impression was mild sensory deficit in the ulnar nerve 
distribution and more likely than not the C8 nerve root 
territory.  

In an August 2005 lay statement, the veteran asserted that he 
was mostly retired due to difficulties conducting his 
barbering trade due to his cervical spine disability. 

In a May 2006 VA medical record, the veteran reported 
cervical pain.  Upon examination, the veteran was unable to 
rotate his neck to the right and left rotation was to 60 
degrees.  Right range of motion was painful posteriorly to 
resisted flexion.  There were no neck spasms.  The impression 
was pain mostly manageable, cervical degenerative joint 
disease, and limitation of motion.  

In an August 2006 lay statement, the veteran reported 
cervical pain, limitation of motion, and pain of the 
shoulders, elbows, arms, and hands.  He was taking 
medications.  

Under the rating criteria for cervical spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine; and a 40 percent evaluation is assigned 
for unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 4252 (2007).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2007).  

Degenerative joint disease established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).

Also under the rating criteria for spine disabilities, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

The veteran's 40 percent evaluation contemplates cervical 
spine degenerative arthritis with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence of 
record indicates cervical spine rotation to 45 degrees and 
less than 30 degrees; full flexion and flexion to 30 degrees; 
and extension to 10 and 30 degrees.  Although in May 2006, 
the veteran was unable to rotate his cervical spine to the 
right, he had 60 out of 80 degrees left rotation and was 
otherwise able to move his neck.  The objective medical 
evidence of record does not show any ankylosis and thus 
demonstrates that the veteran's disability does not warrant a 
rating in excess of 40 percent.  38 C.F.R. § 4.71a, General 
Rating Formula.  Accordingly, an evaluation in excess of 40 
percent for a cervical spine disability is not warranted.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record did not demonstrate 
intervertebral disc syndrome or any incapacitating episodes.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007); see Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the cervical spine 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  Paralysis, neuritis, and neuralgia of the ulnar 
nerve are assigned a 10 percent evaluation for mild 
incomplete paralysis, 20 percent for moderate incomplete 
paralysis of the minor extremity, 30 percent for moderate 
incomplete paralysis of the major extremity and severe 
incomplete paralysis of the minor extremity, 40 percent for 
severe incomplete paralysis of the major extremity, 50 
percent for complete paralysis of the minor extremity, and 60 
percent for complete paralysis of the major extremity.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2007).  
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve and where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
May, August, and November 2003 VA records diagnosed cervical 
radiculopathy.  A January 2004 VA record found no sensory 
deficits of the bilateral upper extremities.  But a September 
2004 VA spine examination found decreased sensation over the 
ulnar or C8 distribution of the bilateral hands.  A May 2005 
VA record diagnosed degenerative disc disease and cervical 
spondylosis, with chronic cervical radiculopathy.  A July 
2005 VA neurological examination found mild sensory deficit 
in the ulnar nerve distribution and more likely than not the 
C8 nerve root territory.  Accordingly, two separate 10 
percent evaluations for neurological symptoms of a cervical 
spine disability, to include sensory involvement of the ulnar 
nerve of the bilateral hands, are warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the veteran reported cervical pain, limitation of 
motion, and stiffness.  The pain was worse when worse in 
upright positions or when attempting to elevate his shoulders 
above his head, and exacerbated by motion.  The neck pain 
radiated into his head, shoulders, and trapezius, and upper 
extremities, and was constant and burning, worse at night.  
The veteran reported bilateral arm soreness, pain, aching, 
tenderness, and stiffness, and fatigability with repetitive 
use.  The veteran also reported joint and stiffness of the 
fingers, wrists, hands, neck, and shoulders, worse in the 
morning.  The veteran took medication and used a TENS unit.  
Although the veteran was independent in his activities of 
daily living, he was mostly retired due to his neck and arm 
pain.  The objective evidence of record demonstrated 
radiating cervical pain.  There was no decreased range in 
motion with repetition, although there was pain, soreness, 
tenderness, fatigability, and stiffness.  In addition, there 
was no neck weakness, no neck spasm, and good strength 
throughout.  The veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 40 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
cervical spine disability presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the cervical spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran and his long-term client assert that his ability to 
work as a barber have been impaired, he was still working 30 
hours a week in 2004.  Moreover, the evidence of record does 
not show any hospitalization for the cervical spine 
disability.  In the absence of any additional factors, the 
RO's failure to consider referral or failure to document its 
consideration of referral of this issue for consideration of 
an extraschedular rating did not prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a cervical spine disability is 
denied.

Separate 10 percent evaluations for ulnar nerve sensory 
deficits of the bilateral hands due to a cervical spine 
disability are granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


